ORDER

PER CURIAM.
Timothy Lakey appeals the trial court’s finding that the Director of Revenue properly revoked his driving privileges pursuant to Section 577.041 RSMo (1997). After an auto*724mobile accident involving Lakey’s automobile, a police officer spoke to Lakey, and noticed his eyes were glassy and his speech was confused. He then failed a field sobriety test. Lakey was arrested for driving under the influence of alcohol and taken to the police station where he refused to take a breath test. Lakey contends the trial court erred in admitting hearsay testimony and that there was no evidence of probable cause to arrest him for driving under the influence of alcohol.
We have read the briefs, legal file and transcript. We find that the trial court’s decision is a proper application of the law supported by substantial evidence. An extended opinion reciting the facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).